*283CONCLUSIONS
Upon the foregoing special findings of fact, the court, in accordance with Section 151, of the Judidal Code, concluded as follows:
1. The plaintiffs have no legal or equitable rights and there has been no taking by the defendant of any lands of the plaintiffs for which the defendant has not paid a valid consideration. United States v. Choctaw Nation et El., 179 U. S. 494, 496.
2. There is no claim made against the defendant but solely a request for a gift, grant, or bounty. Whether a gift, grant, or bounty should be made is within the sound discretion of the Congress and, being political and not judicial, this court will not express an opinion thereon. TVidmayer v. United States, 42 C. Cls. 519, 524; Sampson v. United States, 42 C. Cls. 378, 385.